205 S.E.2d 345 (1974)
21 N.C. App. 623
Ilene NORRIS, Administratrix of the Estate of Maude N. McGhee
v.
ROWAN MEMORIAL HOSPITAL, INC.
No. 7419SC194.
Court of Appeals of North Carolina.
June 5, 1974.
*347 Burke & Donaldson by Arthur J. Donaldson, Salisbury, for plaintiff appellant.
Kluttz & Hamlin by Lewis P. Hamlin, Jr. and Richard R. Reamer, Salisbury, for defendant appellee.
PARKER, Judge.
In our opinion, plaintiff's evidence, when considered in the light most favorable to the plaintiff, presented a case for the jury. Ever since the decision in *348 Rabon v. Hospital, 269 N.C. 1, 152 S.E.2d 485, in which the defendant in the present case was also the party defendant, there can be no question but that a hospital owes the duty to exercise due care for the safety of its patients and may be held liable for damages proximately caused by breach of that duty. Where, as here, the alleged breach of duty did not involve the rendering or failure to render professional nursing or medical services requiring special skills, expert testimony on behalf of the plaintiff as to the standard of due care prevailing among hospitals in like situations is not necessary to develop a case of negligence for the jury. Under the factual situation here presented the jury was fully capable without aid of expert opinion to apply the standard of the reasonably prudent man.
In our opinion, the evidence here was sufficient to warrant a jury finding, first, that defendant's employees were negligent in failing to raise the bed rails on Mrs. McGhee's bed and in failing to instruct her to use the bedside call button to obtain assistance in going to the bathroom, and, second, that such negligence was a proximate cause of her injury. True, one purpose served by raising the bedside rails would have been to prevent the patient from rolling or falling from the bed, and there is no evidence that Mrs. McGhee fell from the bed. That, however, was not the only purpose which would have been served by raising the rails, and defendant's duty of due care did not end with merely assuring that its patients would not fall out of their beds. The presence of the rails in the raised position would have also served to arouse a patient in Mrs. McGhee's situation, who was made drowsy by a sedative, and alert her that she should ring for assistance if she needed to go to the bathroom. Without the small obstruction provided by the raised rails, it was all too easy for the patient, still half asleep from a sleeping pill administered by the hospital, to get out of the bed, attempt to stand without assistance, and then, dizzy from the sedative, tumble to the floor. The jury could find from the evidence here that this was exactly what happened to Mrs. McGhee. On her doctor's instructions the hospital employees had given her castor oil and a sleeping pill, a combination of dosage, which, so the jury could find, should have put a reasonably prudent person on notice that at some time during the night and while she was still under effects of the pill she would need to go to the bathroom. Her attempt to do so unassisted led directly to her injury. On the evidence here the jury could legitimately find that her injury was a reasonably foreseeable consequence of the failure of defendant's employees to observe the very precautions set forth in defendant's own safety bulletin, which were clearly designed to protect against the exact hazard which Mrs. McGhee encountered.
In our opinion this case was for the jury, and the order directing a verdict for defendant is
Reversed.
VAUGHN and CARSON, JJ., concur.